Title: 16th.
From: Adams, John Quincy
To: 


       Dined with Townsend, in company with Mr. Andrews, and Thompson. After dinner we took a ride: went down to Mr. N. Tracy’s, but he was not at home. On the road we met the governor, who was coming into Town. We went to Mrs. Atkins’s. She was in fine spirits and consequently very good company. We were however obliged to come away early as the weather was rather disagreeable. I spent the evening at Mr. Hooper’s. Mr. Cutler was there. We stroll’d about, an hour or more after we came away.
       The week has disappeared in a very singular manner; some thing or other has taken me from my studies every day; and at the close of the week I regret the Time lost without being able to repair it. This is not the first time that I have experienced this effect since I came into this Town, and I greatly fear it will not be the last.
      